DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-24 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., (US Pub. 2020/0090646) in view of Basye (US Pat. 9548053).
Regarding claims 1, Smith discloses a method comprising: 
receiving first audio data from a premises, wherein the first audio data is associated with an output of a content asset and comprises a prospective wakeup word, wherein the prospective wakeup word at least partially activates, at the premises, a user device that is configured to be activated upon receiving at least one of a plurality of wakeup words (Figs. 5 and 6, [0117]-[0124] monitoring user’s utterance which may include a potential wake-word to identify command for playing; “The wake-word portion 680 a corresponds to detected sound that caused the wake-word event….the wake-word portion 680 a corresponds to detected sound that caused the wake-word engine 570”); 
determining, [based at least in part on the second audio data], that the plurality of wakeup words does not comprise the prospective wakeup word ([0141]-[0145] “when the audio of a commercial advertising AMAZON's ALEXA service is output in the vicinity of the NMD 503 with the wake-word engine 570 trained to spot “Alexa,” the word “Alexa” spoken in the commercial is considered a false wake word”); and 
sending a [deactivation] message to the user device ([0027][0141]-[0145][0155][0156] “a playback device (e.g., an NMD 503) is configured with a secondary wake-word engine that suppresses or otherwise temporarily deactivates one or more of the playback device's primary wake-word engines, … send a suppression trigger S1 to the at least one primary wake-word engine 570 instructing it to enter a standby( e.g., idle) state”).
Smith does not explicitly teach, however, Basye does explicitly teach including the bracketed limitation:
determining, [based at least in part on the second audio data], that the plurality of wakeup words does not comprise the prospective wakeup word; and sending a [deactivation] message to the user device (Col. 4, lines 15-25 “the local device 102 may detect the wake word and exit the standby or power save mode and begin processing the command. Once it is determined that the wake word was inadvertent, the local device 102 may disregard/abort/cancel processing/execution of the command and reenter the standby or power save mode”; Col. 6 lines 27- 40, “the computing device 200 may compare more than just the words of the wake word and/or command (for example, a certain number of words before and/or after the captured audible command) to determine if the wake word and/or command should be disregarded.”; Col. 10, lines18-39, “a score of the captured audio matching known sounds and/or spoken words that precede and/or follow an utterance of an inadvertent wake word and/or audible command may be generated and compared to a configurable threshold value”). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the methods for intelligently deactivating wake-word engines as taught by Smith with the method of entering power save mode as taught by Basye to assist in preventing a device from responding to an inadvertent wake word or executing an inadvertent command and save power (Col. 3, lines 1-15).
Regarding claim 2, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
wherein the second audio data is received by the user device ([0133][0148] and Fig. 5, receiving audio data).
Regarding claim 3, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
wherein the content asset is, at least in part, output to at least one of a television, radio device, or streaming device ([0050] retrieving content to play songs).
Regarding claim 4, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
wherein the first audio data is stored in a buffer of a device associated with the output of the content asset ([0111]-[0114] capturing audio data and storing in one or more buffers).
Regarding claim 5, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
wherein the determining that the plurality of wakeup words does not comprise the prospective wakeup word further comprises determining a probability that the prospective wake-up word is not comprised in the plurality of wakeup words ([0129] “a sensitivity level takes the form of a confidence threshold that defines a minimum confidence (i.e., probability) level for a wake-word engine that serves as a dividing line between triggering or not triggering a wake-word event when the wake-word engine is analyzing detected sound for its particular wake word”).
Regarding claim 9, Smith in view of Basye discloses the method of claim 1, and Basye further discloses:
transcribing the second audio data, wherein the determining that the plurality of wakeup words does not comprise the prospective wakeup word comprises determining, based at least in part on the transcribed second audio data, a probability that the plurality of wakeup words does not comprise the prospective wakeup word (Col. 6 lines 27- 62, “speech recognition capabilities to convert audio to text. The computing device 200 may compare text resulting from the captured audio to stored text of an advertisement, etc”).
Regarding claim 10, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
sending to the user device a block list comprising the prospective wakeup word ([0147] “identify the presence of at least the particular wake word therein according to a second sensitivity level for false positives of the particular wake word, where this second sensitivity level is more sensitive than the first sensitivity level”).
Regarding claim 11, Smith in view of Basye discloses the method of claim 10, and Smith further discloses:
determining to send the block list to the user device based, at least in part, on at least one of the following criteria: a plurality of geographic areas where the content asset is available for viewing; a popularity of the content asset; a popularity of the first audio data; or a probability that the content asset is made available for outputting ([0147] “sensitivity level may also accommodate a wider range of dialectical and speech pattern variations for the particular wake word compared to the primary wake-word engine”).
Regarding claim 12, Smith in view of Basye discloses the method of claim 1, and Smith further discloses:
wherein at least a portion of the second audio data temporally succeeds the first audio data (Figs. 5 and 6, [0117]-[0124] monitoring user’s utterance which may include a potential wake-word and commands sequentially).
Regarding claim 13, Smith discloses a method comprising: 
receiving, from a first premises, first audio data associated with an output of a content asset, wherein the first audio data comprises a prospective wakeup word for a user device, wherein the user device is capable of being activated upon receiving at least one of a plurality of wakeup words that does not comprise the prospective wakeup word (Figs. 5 and 6, [0117]-[0124] monitoring user’s utterance which may include a potential wake-word to identify command for playing; “ The wake-word portion 680 a corresponds to detected sound that caused the wake-word event….the wake-word portion 680 a corresponds to detected sound that caused the wake-word engine 570”); 
determining that at least a portion of the first audio data matches at least a portion of stored audio data associated with the content asset ([0141]-[0145] “when the audio of a commercial advertising AMAZON's ALEXA service is output in the vicinity of the NMD 503 with the wake-word engine 570 trained to spot “Alexa,” the word “Alexa” spoken in the commercial is considered a false wake word”);
determining, based at least in part on the determination that the at least a portion of the first audio data matches the at least a portion of the stored audio data and based at least in part on the transcription of the query audio data, to deactivate the user device ([0027][0141]-[0145][0155][0156] “a playback device (e.g., an NMD 503) is configured with a secondary wake-word engine that suppresses or otherwise temporarily deactivates one or more of the playback device's primary wake-word engines, … send a suppression trigger S1 to the at least one primary wake-word engine 570 instructing it to enter a standby( e.g., idle) state”).
Smith does not explicitly teach, however, Basye does explicitly teach including the bracketed limitation:
receiving a transcription of audio data, wherein the audio data was received by the user device at least in part subsequent to the output of the content asset (Col. 6 lines 27- 62, “speech recognition capabilities to convert audio to text. The computing device 200 may compare text resulting from the captured audio to stored text of an advertisement, etc”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the methods for intelligently deactivating wake-word engines as taught by Smith with the method of entering power save mode as taught by Basye to assist in preventing a device from responding to an inadvertent wake word or executing an inadvertent command and save power (Col. 3, lines 1-15).
Regarding claim 14, Smith in view of Basye discloses the method of claim 13, Smith further discloses:
sending a deactivation message to the user device ([0027][0141]-[0145][0155][0156] “send a suppression trigger S1 to the at least one primary wake-word engine 570 instructing it to enter a standby( e.g., idle) state”).
Regarding claim 15, Smith in view of Basye discloses the method of claim 13, Basye further discloses:
receiving, from a second premises, second audio data associated with the output of the content asset, wherein the second audio data comprises the prospective wakeup word; receiving a second transcription of second query audio data associated with a second query, wherein the second query audio data was received by a user device at the second premises; and determining, based at least in part on the second transcription of the second query audio data, to deactivate the user device (Col. 4, lines 15-25 “the local device 102 may detect the wake word and exit the standby or power save mode and begin processing the command. Once it is determined that the wake word was inadvertent, the local device 102 may disregard/abort/cancel processing/execution of the command and reenter the standby or power save mode”; Col. 6 lines 27- 40, “the computing device 200 may compare more than just the words of the wake word and/or command (for example, a certain number of words before and/or after the captured audible command) to determine if the wake word and/or command should be disregarded.”; Col. 10, lines18-39, “a score of the captured audio matching known sounds and/or spoken words that precede and/or follow an utterance of an inadvertent wake word and/or audible command may be generated and compared to a configurable threshold value”). 
Regarding claim 16, Smith in view of Basye discloses the method of claim 13, Basye further discloses:
wherein the determining that the at least a portion of the first audio data matches the at least a portion of the stored audio data further comprises: generating a first fingerprint of the first audio portion; and comparing the first fingerprint to a stored fingerprint associated with the stored audio data (Col. 6, lines 15-26, employing audio fingerprinting and comparison technique).
Regarding claim 17, Smith in view of Basye discloses the method of claim 13, Smith further discloses:
wherein the first audio data is stored in a buffer of a device associated with the output of the content asset ([0111]-[0114] capturing audio data and storing in one or more buffers).
Regarding claim 18, Smith in view of Basye discloses the method of claim 13, Smith further discloses:
wherein the determining to deactivate the user device further comprises determining a probability that the prospective wake-up word is not comprised in the plurality of wakeup words ([0129] “a sensitivity level takes the form of a confidence threshold that defines a minimum confidence (i.e., probability) level for a wake-word engine that serves as a dividing line between triggering or not triggering a wake-word event when the wake-word engine is analyzing detected sound for its particular wake word”).
Regarding claim 19, claim 19 is the corresponding system claim to the method claim 1. Therefore, claim 19 is rejected using the same rationale as applied to claim 1 above.
Regarding claim 20, Smith in view of Basye discloses the device of claim 19, Smith further discloses:
wherein the memory storing instructions, when executed by the one or more processors, further cause the device to determine a probability that the plurality of wakeup words does not comprise the prospective wakeup word based at least in part on the second audio data ([0129] “a sensitivity level takes the form of a confidence threshold that defines a minimum confidence (i.e., probability) level for a wake-word engine that serves as a dividing line between triggering or not triggering a wake-word event when the wake-word engine is analyzing detected sound for its particular wake word”).
Regarding claims 21-24 and 27-30, claims 21-24 and 27-30 are the corresponding system claims to the method claims 2-5 and 9-12. Therefore, claims 21-24 and 27-30 are rejected using the same rationale as applied to claims 2-5 and 9-12 above.
Allowable Subject Matter
Claims 6-8 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659